Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18, 19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fleetham et al. (US 2021/0032225).  Fleetham et al. has an effective filing date of 8/1/19 (provisional application 62/881,610) and the subject matter relied upon in the rejection below is present in the provisional application.  Applicants can overcome this rejection should they perfect their foreign priority date of 11/30/18 by submitting a certified English language translation of their foreign priority document JP-2018-226095.
Claim 1: Fleetham et al. teaches organic electroluminescent materials and devices comprising the same.  The inventive compounds disclosed by Fleetham et al. satisfy general formula 1 as taught in paragraph 0006.  Included in the compounds which satisfy general A and XB are both equal to carbon and variable Z is equal to B or N.  The structures shown in paragraph 0063 can be applied to formula (2) of claim 1.  Specifically, the benzene or naphthalene rings which have variables XA and XB corresponds to ring B of formula (2), ring A of the compounds taught in paragraph 0063 corresponds to ring C of formula (2), and ring B of the compounds taught in paragraph 0063 corresponds to ring A of formula (2).  Regarding ring A, Fleetham et al. explicitly teaches that it may include those having a fused ring system, which is shown in all but three of the structures shown at the bottom right of page 6 and on page 7.  Regarding ring B, Fleetham et al. explicitly teaches that it may include the specific ring systems taught on page 8.  Those ring systems which have an XB-N bond, which include 22 of the 32 structures on page 8, would satisfy ring A as recited in formula (2) of claim 1.  Given the overall teachings of Fleetham et al. regarding the structures taught in paragraph 0063 and the limitations regarding each of rings A and B as taught therein, it would have been obvious to one having ordinary skill in the art to have prepared one or more compounds which satisfy all of the limitations of claim 1.  Specifically, one obvious combination of rings A and B are those in which ring A is a fused ring system having two or more fused aromatic rings and in which ring B is one which has an XB-N bond.  One combination out of many possible combinations is the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The motivation to prepare such a compound is rooted in the teachings of Fleetham et al. regarding the selection of rings A and B.  As applied to formula (2), this compound has ring C equal to a C10 aromatic ring (fused naphthalene), ring B equal to a C6 aromatic ring (fused benzene), and ring A equal to a C6 heteroaromatic ring (fused benzimidazole).  In the above compound, all rings are unsubstituted. 
Claim 2: The compound shown above, which is rendered obvious to one having ordinary skill in the art given the overall teachings of Fleetham et al., also satisfies formula (21) of claim 1 with ring A being benzimidazole, ring C being a fused naphthyl, and variables X21-X23 being equal to CR21-CR23 with R21-R23 being equal to hydrogen.
Claim 3: The compound shown above also satisfies formula (22) of claim 3 with ring A being benzimidazole, ring B being phenyl, and variables X24-X27 being equal to CR24-CR27 with 24 and R27 being equal to hydrogen and R25 and R26 being joined together to form a benzene ring.
Claim 4: The compound shown above also satisfies formula (23) of claim 4 with ring B being equal to phenyl, ring C being equal to naphthyl, variable X28 being equal to nitrogen, variables X29 and X30 being equal to CR29 and CR30 with R29 and R30 being joined together to form a phenyl ring.
Claim 5: The compound shown above also satisfies formula (24) of claim 5 with ring A being equal to benzimidazole, variables X21-X23 being equal to CR21-CR23 with R21-R23 being equal to hydrogen, and variables X24-X27 being equal to CR24-CR27 with R24 and R27 being equal to hydrogen and R25 and R26 being joined together to form a benzene ring.
Claim 6: The compound shown above also satisfies formula (25) of claim 6 with ring B being equal to phenyl, variables X24-X27 being equal to CR24-CR27 with R24 and R27 being equal to hydrogen and R25 and R26 being joined together to form a benzene ring, variable X28 being equal to nitrogen, and variables X29 and X30 being equal to CR29 and CR30 with R29 and R30 being joined together to form a phenyl ring.
	Claim 7: The compound shown above also satisfies formula (26) of claim 7 with ring C being naphthyl, variables X21-X23 being equal to CR21-CR23 with R21-R23 being equal to hydrogen, variable X28 being equal to nitrogen, and variables X29 and X30 being equal to CR29 and CR30 with R29 and R30 being joined together to form a phenyl ring.
	Claim 8: The compound shown above also satisfies formula (27) of claim 8 with variables X21-X23 being equal to CR21-CR23 with R21-R23 being equal to hydrogen, variable X28 being equal to nitrogen, variables X29 and X30 being equal to CR29 and CR30 with R29 and R30 being joined together to form a phenyl ring, and variables X24-X27 being equal to CR24-CR27 with R24 and R27 being equal to hydrogen and R25 and R26 being joined together to form a benzene ring.
	Claim 9: In the compound above, variables X29 and X30 being equal to CR29 and CR30 with R29 and R30 being joined together to form a phenyl ring, thereby satisfying claim 9.
	Claim 10: The compound shown above also satisfies formulae (23A)-(27A) of claim 10 with variables R21A-R24A being equal to hydrogen, and the other variables being already defined in the claims above.

	Claim 12: The compound shown above also satisfies formula (222C) of claim 12 with ring C2 being phenyl, ring A being benzimidazole, and ring B being phenyl.
	Claim 13: The compound shown above also satisfies formula (22C) of claim 13 with R21C-R26C being equal to hydrogen, ring A being benzimidazole, and ring B being phenyl.
Claim 14: The compound shown above also satisfies formula (28) of claim 14 with all variables being defined previously in the claims above.
Claim 15: In the compound shown above, variable X28 is a nitrogen atom, thereby satisfying claim 15.
Claim 16: In the compound shown above, variables X21-X23 are equal to CR21-CR23 with R21-R23 being equal to hydrogen, thereby satisfying claim 16.
Claims 18 and 19: The inventive compounds taught by Fleetham et al., which include the obvious compounds such as the compound shown above, are taught as being employed as emissive or non-emissive dopants in an emissive layer of an organic electroluminescent device.  The devices comprise the conventional electrodes (anode and cathode) and a plurality of organic layers located between the two electrodes, thereby satisfying claims 18 and 19.
Claims 26-28: The electroluminescent devices taught by Fleetham et al. include a hole transport layer and an electron transport layer, thereby satisfying claims 26-28.

Allowable Subject Matter
Claim 17 and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Fleetham et al. does not teach or suggest a second host material as required by claims 20-25.  Additionally, Fleetham et al. does not teach with sufficient specificity compounds in which variable R22 is a group satisfying claim 17.  Fukuzaki (US Pat. 8,174,002) is a related prior art teaching.  The compounds taught by Fukuzaki resemble those of formula (2) of claim 1 with the key difference that there is only one nitrogen atom in the core of formula (1) as taught by Fukuzaki.  There is no teaching or suggestion by Fukuzaki to prepare a compound which shares the core structure of formula (2) as claimed.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766